DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Toff et al. (U.S. Patent 9,557,896) in view of Hua et al. (U.S. Patent Application Publication 2017/0099526).
Regarding claim 1, Toff et al. discloses a method comprising: identifying a plurality of media content items for a playlist, each of the plurality of media content items having an introductory segment, one or more main segments, and an ending segment (Fig. 6A; col. 1, lines 54-59 – ; determining a length of an ending segment of a first media content item of the plurality of media content items and a length of an introductory segment of a second media content item of the plurality of media content items (Fig. 9; col. 10, lines 40-53 – the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items) – in other implementations, however, the location may be at the beginning or end of the playlist (i.e., before the first media item in the playlist or after the last media item in the playlist); col. 13, lines 27-30 – if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value); selecting an interstitial to be added to the playlist between one or more main segments of the first media content item and one or more main segments of the second media content item, wherein a length of the interstitial exceeds a combined length of the ending segment of the first media content item and the introductory segment of the second media content item (Fig. 9; col. 1, lines 54-62 – the interstitial creator receives a request to insert an interstitial at a location in the playlist - the request may  include a selection of the displayed visual indicator at a location after a first media item in the playlist and before a second media item in the playlist; col. 13, ; adding a spacing between the ending segment of the first media content item and the introductory segment of the second media content item (col. 2, lines 1-17 – the interstitial creator creates the interstitial based on the received interstitial configuration parameters and inserts a pointer to the interstitial into the playlist at the location - the interstitial configuration parameters for a video interstitial comprise an input video and a duration of the interstitial; col. 10, lines 40-53 – the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items)); and inserting the interstitial in the playlist between the one or more main segments of the first media content item and the one or more main segments of the second media content item based on the spacing (col. 2, lines 1-17 – the interstitial creator creates the interstitial based on the received interstitial configuration parameters and inserts a pointer to the interstitial into the playlist at the location - the interstitial configuration parameters for a video interstitial comprise an input video and a duration of the interstitial; col. 3, lines 33-35 – the interstitial curator may automatically generate the interstitial and insert the interstitial into the playlist at a location selected by the curator; col. 10, lines 40-53 – the location where an interstitial may be added is after a first media item and before a second media item).  However, Toff et al. fails to explicitly disclose the media content items being divided into an introductory segment, one or more main segments, and an ending segment.  
Referring to the Hua et al. reference, Hua et al. discloses a method comprising media content items being divided into an introductory segment, one or more main segments, and an ending segment (paragraph [0010] – as video source content is being rendered (e.g., played/streamed) for presentation to a viewer, the systems and methods, automatically insert advertisements (ad-clips) at appropriate positions (insertion points) into the corresponding source video content playback stream – in one implementation, the systems and methods insert ad-clip(s) that are contextually relevant to a segment (e.g., a shot, scene, and/or chapter of the source content) adjacent to a corresponding insertion point – therefore, it can be easily inferred to divide media content on a segment basis such as a shot or scene of source video content and also divide media content into an introductory segment and another segment(s) by using an interstitial in the introduction of media items); and inserting the interstitial in the playlist between the one or more main segments of the first media content item and the one or more main segments of the second media content item (paragraph [0010] – as video source content is being rendered (e.g., played/streamed) for presentation to a viewer, the systems and methods, automatically insert advertisements (ad-clips) at appropriate positions (insertion points) into the corresponding source video content playback stream – in one implementation, the systems and methods insert ad-clip(s) that are .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had divided media content items into an introductory segment, one or more main segments, and an ending segment as suggested by Hua et al. in the method disclosed by Toff et al. in order to properly insert the interstitials into appropriate positions of the media content.
Regarding claim 2, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the inserted interstitial overlaps at least a portion of the ending segment of the first media content item and at least a portion of the introductory segment of the second media content item (Toff et al.: col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); Hua et al.: paragraph [0012] – the ad-clip insertion positions along the timeline being based, for example, on one or more of length of the source content, the number of ad-clips to insert into the playback stream, the length of respective ones of the ad-clips, etc.).
Regarding claim 3, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the spacing is equal to a delta amount of time determined by subtracting the combined length of the ending segment of the first media content item and the introductory segment of the second media content item from the length of the interstitial (Toff et al.: col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value; Hua et al.: paragraph [0017] – the start and end times of the corresponding playback stream being a function of length of the source video, length of ad-clips inserted into the playback stream, etc.).
Regarding claim 4, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprising: determining that a length of a second interstitial is less than a combined length of an ending segment of the second media content item and an introductory segment of a third media content item of the plurality of media content items; and adjusting an overlap, with the second interstitial, of the ending segment of the second media content item and the introductory segment of the third media content item (Toff et al.: col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value; Hua et al.: paragraph [0012] – the ad-clip insertion positions along the timeline being based, for example, on one or more of length of the source content, the number of ad-clips to insert into the playback stream, the length of respective ones of the ad-clips, etc.).
5, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claims 1 and 4 including that wherein adjusting the overlap, with the second interstitial, of the ending segment of the second media content item and the introductory segment of the third media content item comprises: responsive to a determination that half of the length of the second interstitial exceeds the length of the introductory segment of the third media content item, overlapping, with the second interstitial, an initial portion of the ending segment of the second media content item and the entire introductory segment of the third media content item (Toff et al.: col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value; Hua et al.: paragraph [0012] – the ad-clip insertion positions along the timeline being based, for example, on one or more of length of the source content, the number of ad-clips to insert into the playback stream, the length of respective ones of the ad-clips, etc.).
Regarding claim 6, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claims 1 and 4 including that wherein adjusting the overlap, with the second interstitial, of the ending segment of the second media content item and the introductory segment of the third media content item comprises: responsive to a determination that half of the length of the second interstitial exceeds the length of the ending segment of the second media content item, overlapping, with the second interstitial, the entire ending segment of the second media content item and an initial portion of the introductory segment of the third media content item (Toff et al.: col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value; Hua et al.: paragraph [0012] – the ad-clip insertion positions along the timeline being based, for example, on one or more of length of the source content, the number of ad-clips to insert into the playback stream, the length of respective ones of the ad-clips, etc.).
Regarding claim 7, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claims 1 and 4 including that wherein adjusting the overlap, with the second interstitial, of the ending segment of the second media content item and the introductory segment of the third media content item comprises, overlapping, with the second interstitial, a first portion of the ending segment of the second media content item and a second portion of the introductory segment of the third media content item, the first portion of the ending segment of the second media content item and the second portion of the introductory segment of the third media content item having the same length (Toff et al.: col. 10, lines .
Regarding claim 8, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claims 1 and 4 including that wherein adjusting the overlap comprises shrinking at least one of the ending segment of the second media content item or the introductory segment of the third media content item to equalize the combined length of the ending segment of the second media content item and the introductory segment of the third media content item with the length of the second interstitial (Toff et al.: col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value; Hua et al.: paragraph [0012] – the ad-clip insertion positions along the timeline being based, for example, on one or more of length of the source content, the number of ad-clips .
Regarding claim 9, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claims 1 and 4 including that wherein adjusting the overlap comprises overlapping a portion of the ending segment of the second media content item with a portion of the introductory segment of the third media content item to equalize the combined length of the ending segment of the second media content item and the introductory segment of the third media content item with the length of the second interstitial (Toff et al.: col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value; Hua et al.: paragraph [0012] – the ad-clip insertion positions along the timeline being based, for example, on one or more of length of the source content, the number of ad-clips to insert into the playback stream, the length of respective ones of the ad-clips, etc.).
Regarding claim 10, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claims 1, 4, and 9 including that wherein the overlapping portion of the ending segment of the second media content item and the overlapping portion of the introductory segment of the third media content item is faded in during playback (Toff et .
Regarding claim 11, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the plurality of interstitials comprise one or more of an announcement of the media content item that is playing next in the playlist, a notification of messages received while the first media content item played, and a trivia element that relates to both the first media content item and the second media content item (Toff et al.: col. 3, lines 16-23 – an interstitial is a piece of additional content that is displayed before, after, or in between pieces of expected content – the interstitial may take the form of a video, image, text, or other format – the interstitial may be used for a variety of purposes, such as to provide context or an introduction for an upcoming video, provide an advertisement, or to provide other information to the viewer).
Regarding claim 12, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the plurality of media content items comprise audio and video (Toff et al.: col. 3, lines 3-9 – the media items may include, for example, digital videos viewable over the internet – in other implementations, however, the media items may include other types of media, such as digital movies, digital photos, digital .
Regarding claim 13, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the plurality of media content items in the playlist are played in a first media player and the interstitial in the playlist is played in a second media player proximate to the first media player (Hua et al.: Fig. 1; paragraph [0035] – the audio/video player service/application reads a description file generated, for example, by video ad platform 116 to identify the source video, ad-clip insertion points, and the corresponding candidate ad-clips for insertion – video ad platform 116 communicates the source video and one or more inserted ad-clips for presentation by a video player (e.g., a respective application 118 or 136) to a user via a display device (e.g., a respective device 130 or 138)). 
Regarding claim 17, Toff et al. discloses a non-transitory computer readable storage medium comprising instructions that, when executed by a processor, cause the processor to: identify a plurality of media content items for a playlist, each of the plurality of media content items having an introductory segment, one or more main segments, and an ending segment (Fig. 6A; col. 1, lines 54-59 – an interstitial creator identifies a playlist of media items; col. 5, lines 51-62 – interstitial 165 may be a video that is displayed before, after, or in between pieces of expected content (e.g., media items 160 and 170) - ; determine a length of an ending segment of a first media content item of the plurality of media content items and a length of an introductory segment of a second media content item of the plurality of media content items (Fig. 9; col. 10, lines 40-53 – the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items) – in other implementations, however, the location may be at the beginning or end of the playlist (i.e., before the first media item in the playlist or after the last media item in the playlist); col. 13, lines 27-30 – if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value); select an interstitial to be added to the playlist between one or more main segments of the first media content item and one or more main segments of the second media content item, wherein a length of the interstitial exceeds a combined length of the ending segment of the first media content item and the introductory segment of the second media content item (Fig. 9; col. 1, lines 54-62 – the interstitial creator receives a request to insert an interstitial at a location in the playlist - the request may  include a selection of the displayed visual indicator at a location after a first media item in the playlist and before a second media item in the playlist; col. 13, lines 27-30 – if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value); add a spacing between the ending segment of the first media content item and the introductory segment of the second media content item (col. 2, lines 1-17 – the interstitial creator creates the interstitial based on the received interstitial configuration parameters and inserts a pointer to the interstitial into the playlist at the location - the interstitial configuration parameters for a video interstitial comprise an input video and a duration of the interstitial; col. 10, lines 40-53 – the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items)); and insert the interstitial in the playlist between the one or more main segments of the first media content item and the one or more main segments of the second media content item based on the spacing (col. 2, lines 1-17 – the interstitial creator creates the interstitial based on the received interstitial configuration parameters and inserts a pointer to the interstitial into the playlist at the location - the interstitial configuration parameters for a video interstitial comprise an input video and a duration of the interstitial; col. 3, lines 33-35 – the interstitial curator may automatically generate the interstitial and insert the interstitial into the playlist at a location selected by the curator; col. 10, lines 40-53 – the location where an interstitial may be added is after a first media item and before a second media item).  However, Toff et al. fails to explicitly disclose the media content items being divided into an introductory segment, one or more main segments, and an ending segment.  
Referring to the Hua et al. reference, Hua et al. discloses a method comprising media content items being divided into an introductory segment, one or more main segments, and an ending segment (paragraph [0010] – as video source content is being rendered (e.g., played/streamed) for presentation to a viewer, the systems and methods, automatically insert advertisements (ad-clips) at appropriate positions (insertion points) into the corresponding source video content playback stream – in one implementation, the systems and methods insert ad-clip(s) that are contextually relevant to a segment (e.g., a shot, scene, and/or chapter of the source content) adjacent to a corresponding insertion point – therefore, it can be easily inferred to divide media content on a segment basis such as a shot or scene of source video content and also divide media content into an introductory segment and another segment(s) by using an interstitial in the introduction of media items); and inserting the interstitial in the playlist between the one or more main segments of the first media content item and the one or more main segments of the second media content item (paragraph [0010] – as video source content is being rendered (e.g., played/streamed) for presentation to a viewer, the systems and methods, automatically insert advertisements (ad-clips) at appropriate positions (insertion points) into the corresponding source video content playback stream – in one implementation, the systems and methods insert ad-clip(s) that are contextually relevant to a segment (e.g., a shot, scene, and/or chapter of the source content) adjacent to a corresponding insertion point).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had divided media content items into an introductory segment, one or more main segments, and an ending segment as 
Regarding claim 18, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 17 including that wherein the inserted interstitial overlaps at least a portion of the ending segment of the first media content item and at least a portion of the introductory segment of the second media content item (Toff et al.: col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); Hua et al.: paragraph [0012] – the ad-clip insertion positions along the timeline being based, for example, on one or more of length of the source content, the number of ad-clips to insert into the playback stream, the length of respective ones of the ad-clips, etc.).
Regarding claim 19, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 17 including that wherein the spacing is equal to a delta amount of time determined by subtracting the combined length of the ending segment of the first media content item and the introductory segment of the second media content item from the length of the interstitial (Toff et al.: col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value; Hua et al.: paragraph [0017] – the start and end times of the .
Regarding claim 20, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 17 including that the processor is further to: determine that a length of a second interstitial is less than a combined length of an ending segment of the second media content item and an introductory segment of a third media content item of the plurality of media content items; and adjust an overlap, with the second interstitial, of the ending segment of the second media content item and the introductory segment of the third media content item (Toff et al.: col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value; Hua et al.: paragraph [0012] – the ad-clip insertion positions along the timeline being based, for example, on one or more of length of the source content, the number of ad-clips to insert into the playback stream, the length of respective ones of the ad-clips, etc.).
Regarding claim 21, Toff et al. discloses a system, comprising: a memory device (Fig. 2); a processing device operatively coupled to the memory device, the processing device to: identify a plurality of media content items for a playlist, each of the plurality of media content items having an introductory segment, one or more main segments, and an ending segment (Fig. 6A; col. 1, lines 54-59 – an interstitial creator identifies a playlist of media items; col. 5, lines 51-62 – interstitial 165 may be a video that is displayed before, after, or in between pieces of expected content (e.g., media items 160 and 170) - video interstitial 165 may be used to provide context or an introduction for the upcoming video (e.g., media item 170)); determine a length of an ending segment of a first media content item of the plurality of media content items and a length of an introductory segment of a second media content item of the plurality of media content items (Fig. 9; col. 10, lines 40-53 – the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items) – in other implementations, however, the location may be at the beginning or end of the playlist (i.e., before the first media item in the playlist or after the last media item in the playlist); col. 13, lines 27-30 – if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value); select an interstitial to be added to the playlist between one or more main segments of the first media content item and one or more main segments of the second media content item, wherein a length of the interstitial exceeds a combined length of the ending segment of the first media content item and the introductory segment of the second media content item (Fig. 9; col. 1, lines 54-62 – the interstitial creator receives a request to insert an interstitial at a location in the playlist - the request may  include a selection of the displayed visual indicator at a location after a first media item in the playlist and before a second media item ; add a spacing between the ending segment of the first media content item and the introductory segment of the second media item (col. 2, lines 1-17 – the interstitial creator creates the interstitial based on the received interstitial configuration parameters and inserts a pointer to the interstitial into the playlist at the location - the interstitial configuration parameters for a video interstitial comprise an input video and a duration of the interstitial; col. 10, lines 40-53 – the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items)); and insert the interstitial in the playlist between the one or more main segments of the first media content item and the one or more main segments of the second media content item based on the spacing (col. 2, lines 1-17 – the interstitial creator creates the interstitial based on the received interstitial configuration parameters and inserts a pointer to the interstitial into the playlist at the location - the interstitial configuration parameters for a video interstitial comprise an input video and a duration of the interstitial; col. 3, lines 33-35 – the interstitial curator may automatically generate the interstitial and insert the interstitial into the playlist at a location selected by the curator; col. 10, lines 40-53 – the location where an interstitial may be added is after a first media item and before a second media item).  However, Toff et al. fails to explicitly disclose the media content items being divided into an introductory segment, one or more main segments, and an ending segment.  
Referring to the Hua et al. reference, Hua et al. discloses a system, comprising media content items being divided into an introductory segment, one or more main segments, and an ending segment (paragraph [0010] – as video source content is being rendered (e.g., played/streamed) for presentation to a viewer, the systems and methods, automatically insert advertisements (ad-clips) at appropriate positions (insertion points) into the corresponding source video content playback stream – in one implementation, the systems and methods insert ad-clip(s) that are contextually relevant to a segment (e.g., a shot, scene, and/or chapter of the source content) adjacent to a corresponding insertion point – therefore, it can be easily inferred to divide media content on a segment basis such as a shot or scene of source video content and also divide media content into an introductory segment and another segment(s) by using an interstitial in the introduction of media items); and inserting the interstitial in the playlist between the one or more main segments of the first media content item and the one or more main segments of the second media content item (paragraph [0010] – as video source content is being rendered (e.g., played/streamed) for presentation to a viewer, the systems and methods, automatically insert advertisements (ad-clips) at appropriate positions (insertion points) into the corresponding source video content playback stream – in one implementation, the systems and methods insert ad-clip(s) that are .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had divided media content items into an introductory segment, one or more main segments, and an ending segment as suggested by Hua et al. in the system disclosed by Toff et al. in order to properly insert the interstitials into appropriate positions of the media content.
Regarding claim 22, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 21 including that wherein the inserted interstitial overlaps at least a portion of the ending segment of the first media content item and at least a portion of the introductory segment of the second media content item (Toff et al.: col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); Hua et al.: paragraph [0012] – the ad-clip insertion positions along the timeline being based, for example, on one or more of length of the source content, the number of ad-clips to insert into the playback stream, the length of respective ones of the ad-clips, etc.).
Regarding claim 23, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 21 including that wherein the spacing is equal to a delta amount of time determined by subtracting the combined length of the ending segment of the first media content item and the introductory segment of the second media content item from the length of the interstitial (Toff et al.: col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value; Hua et al.: paragraph [0017] – the start and end times of the corresponding playback stream being a function of length of the source video, length of ad-clips inserted into the playback stream, etc.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Casagrande et al. (U.S. Patent Application Publication 2009/0300699).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
February 26, 2021